DETAILED ACTION
In the Final Rejection mailed 8/23/2021:
Claims 1, 3-10, and 13-20 were rejected.
Claims 2 and 11-12 were cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.
Response to Amendment
The amendment to the claims filed 2/23/2022 has been entered:
Claims 1, 3-10, and 13-20 are active.
Claims 2 and 11-12 are cancelled.
Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that none of the cited prior art references disclose all of the limitations recited in the amended independent claims, the examiner respectfully disagrees because Ninio (US 4881463) appears to disclose all of the claim limitations as detailed below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 9, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ninio et al. (US 4881463), herein referenced ‘Ninio’.
Regarding claim 1, Ninio discloses an insensitive (col. 5 line 37 – col. 6 line 9) munitions primer (3-4; Figs. 1-2) for use with major caliber gun systems (col. 1 lines 5-9), comprising: 
an elongate housing (6) having a proximal end (Fig. 2; end adjacent block 19) and a distal end (Fig. 2; end opposite previously described proximal end); 
a tube (4) having a first end coupled within the distal end of the elongate housing (Fig. 1; first end of tube 4 being the end adjacent the previously described distal end of housing 6); 
an ignition assembly (17, 19-31; Fig. 2) located within the proximal end of the housing (as best shown in Fig. 2); and 
a booster assembly (7-11, 16, 18; Fig. 2) located within the elongate housing adjacent the ignition assembly (as best shown in Fig. 2) and including a booster holder (8) providing a cylindrical structure (as best shown in Fig. 2, holder 8 is generally cylindrical) defining an internal bore (as best shown in Fig. 2, components 7, 9-11, 16, and 18 are within an internal bore of holder 8) in which a first burst disk (10) resides and is mechanically restrained by a booster disk lock (11),
wherein the distal end of the elongate housing surrounds an adapter (12) that interfaces between the elongate housing and the first end of the tube (Fig. 1; col. 4 lines 15-21), wherein the adapter includes a second burst disk (15; col. 4 lines 18-21; bores 15 through which combustion from booster charge 13 bursts are shown to be closed adjacent booster charge 13) that abuts the tube (Figs. 1-2; via adapter 12), and

Regarding claim 15, Ninio discloses an insensitive (col. 5 line 37 - col. 6 line 9) munition primer (3-4; Figs. 1-2) for use with major caliber gun systems (col. 1 lines 5-9), comprising:
an elongate housing (6) coupled with a tube (4);
wherein the tube has a smaller diameter than the elongate housing (Fig. 1);
wherein the elongate housing and the tube define a centrally located bore (Figs. 1-2); 
wherein the bore contains an ignition assembly (17, 19-31; Fig. 2), a booster assembly (7-11, 16, 18; Fig. 2) having a first burst disk (10), and an adapter (12) having a second burst disk (15; col. 4 lines 18-21; bores 15 through which combustion from booster charge 13 bursts are shown to be closed adjacent booster charge 13); and 
wherein the first burst disk and the second burst disk are mechanically, bidirectionally, retained in place (Fig. 2; col. 4 lines 9-21), and a burn chamber (Fig. 2; area containing booster charge 13) containing a primary energetic material (13; Fig. 2) is disposed between the first burst disk and the second burst disk (Fig. 2; area containing booster charge 13 within elongate housing 6 is shown to be disposed between the first and the second burst disks).
Regarding claims 3 and 16, Ninio discloses wherein the tube contains a plurality of spaced-apart air vents therealong (as best shown in Fig. 1). 
Regarding claim 4, Ninio discloses wherein the booster disk lock enables bidirectional mechanical retention of the first burst disk (Fig. 2; col. 4 lines 9-13). 
Regarding claims 5 and 17, Ninio discloses wherein the first burst disk is not crimped (Fig. 2; col. 4 lines 9-13).
Regarding claim 6, Ninio discloses wherein the booster assembly includes an ignition disk (9) that separates an interior of the booster assembly from the ignition assembly (Fig. 2).
Regarding claims 9 and 18, Ninio discloses wherein the booster assembly restricts flow of an energetic material (7) contained therein (Fig. 2) through an outlet for enforced ignition of the primary energetic material within the burn chamber (Fig. 2, first burst disk 10 restricts flow of the energetic material until it bursts at which point flow is further restricted by the smaller diameter of the aperture through booster disk lock 12 relative to the diameter of the chamber containing energetic material 7). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ninio et al. (US 4881463) as applied to claim 1 above, and further in view of Campoli (US 5155295), herein referenced ‘Campoli’.
Regarding claim 7, Ninio does not expressly teach wherein the IM primer is configured for use with projectiles having mid-body obturators.
Capoli teaches a primer (130) configured for use with a projectile (120; Fig. 1) comprising a mid-body obturator (150).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the IM primer of Ninio to be configured for use with a projectile comprising a mid-body obturator as taught by Capoli since it has been held that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ninio et al. (US 4881463) as applied to claims 1 and 15 above, respectively, and further in view of Hassmann (US 3182595), herein referenced ‘Hassmann’.
Regarding claims 8 and 19, Ninio does not expressly teach wherein the tube includes a set-screw at a second end thereof.
Hassmann teaches a primer (Fig. 1) comprising an elongate body (7) within which is an igniter assembly and a booster assembly (6, 8-10), wherein attached to the distal end of the elongate body is a tube (5) at the distal end of which is a set-screw (4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the IM primer of Ninio to include a set-screw at the distal end thereof as taught by Hassmann in order to close the end of the tube (Hassmann; col. 2 lines 6-9).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ninio et al. (US 4881463) as applied to claim 1 above.
Regarding claim 10, Ninio discloses wherein the first burst disk is resistant to external pressure (col. 4 lines 9-13), but does not expressly teach wherein the first burst disk is resistant to over 300 psi of external pressure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the burst disk of Ninio to be resistant to over 300 psi of external pressure since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ninio et al. (US 4881463) as applied to claims 1 and 15 above, respectively, and further in view of Hershkowitz et al. (US 5675115), herein referenced ‘Hershkowitz’.
Regarding claims 13-14 and 20, Ninio does not expressly teach wherein the IM primer is scalable for use with charges of the major caliber gun systems including and greater than five inch propelling charges.
Hershkowitz teaches a primer (11-19; Figs. 1-2) used for firing a projectile from a gun such as a cannon, howitzer, and the like (col. 1 lines 10-13), wherein the primer “is suitable for a wide range of sizes of guns” (col. 5 lines 39-40), and wherein “[t]he design set forth herein provides a set of values that can be scaled for other dimension guns” (col. 5 lines 15-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the primer of Ninio to be scalable for use with charges of the major caliber gun systems as taught by Hershkowitz in order to use the IM primer with a wide range of sizes of guns (Hershkowitz; col. 5 lines 39-40).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the primer of Ninio to be used with charges that are five inch propelling charges or greater since it has been held that discovering the optimum value of a In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
Claims 1, 3-10, and 13-20 are rejected. Claims 2 and 11-12 are cancelled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641